Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The previous Drawing objections are withdrawn pursuant to the following:
Applicant argues in part (REMARKS, pp. 7-8):

    PNG
    media_image1.png
    357
    801
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    542
    773
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    273
    779
    media_image3.png
    Greyscale

MPEP 608.02(d), to which Applicant refers, states in relevant part, “Any structural detail that is of sufficient importance to be described should be shown in the drawing. (Ex parte Good, 1911 C.D. 43, 164 OG 739 (Comm’r Pat. 1911).)” SCBA, displays – virtual, augmented, or otherwise—, user wearability structures including masks or eyewear, are structural details described both in the written description and the claims; thus these “structural details” should be shown. Applicant’s assertion(s) (above and in the entirety of the remarks) that they are shown 
In MPEP 608.02, subsection IX. DRAWING SYMBOLS says “37 CFR 1.84(n) indicates that graphic drawing symbols and other labeled representations may be used for conventional elements where appropriate, subject to approval by the Office.” Pursuant to the analysis above and Applicant’s remarks, symbolic representation for these conventional elements are approved in this case, and the objections to the drawings regarding elements claimed but not shown are hereby withdrawn.
Allowable Subject Matter
Claims 1-12 and 14-19 are allowed.
Regarding claim 1, the prior art does not teach or suggest “A wearable device configured to be worn by a user” including the specific arrangement for “the reflective data region including a machine readable code; and a processor in communication with the detector, the processor configured to: decode the machine readable code based on the detected reflected energy; and initiate at least one action based on the decoded machine readable code.” as set forth in the claimed combination(s).
With respect to claims 2-12, these claims depend on claim 1 and are allowable at least for the reasons stated supra.
Regarding claim 14, the prior art does not teach or suggest “A method for a wearable device configured to be worn by a user” including the specific arrangement for “the reflective data region including a machine readable code; [[and]] decoding the machine readable code based on the detected reflected energy; and initiating at least one action based on the detected reflected energy.” as set forth in the claimed combination(s).
With respect to claims 15-19, these claims depend on claim 14 and are allowable at least for the reasons stated supra.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872